IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-79,907-01 and 02


EX PARTE HENRY VERDELL STEVENSON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W-730626-M(A) and W-730627-M(A) IN THE 194th DISTRICT COURT
FROM DALLAS COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offenses
of unlawful possession of methamphetamine and unlawful possession of cocaine and sentenced to
imprisonment for twenty-five years in each case. 
	The Applicant alleges, inter alia, that trial counsel rendered ineffective assistance in these
cases.  The State responds, in pertinent part:
		The State contends that Applicant was provided with effective assistance of counsel.
The State, however, recognizes that further evidence may be needed regarding counsel's
representation of Applicant. Therefore, the State requests that this Court issue an order
designating issues and gather evidence, as is customary, by way of affidavit from defense
counsel or hearing should the Court deem such to be necessary.

	The applications were then forwarded to this Court without any affidavit from counsel or
findings of fact and conclusions of law from the trial court. Therefore, we remand these applications
to the 194th District Court of Dallas County to allow the trial judge to complete an evidentiary
investigation and enter findings of fact and conclusions of law.
	These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: August 21, 2013
Do not publish